                                      Case 2:18-cv-02267-RFB-NJK Document 13 Filed 02/13/19 Page 1 of 2



                        1       PATRICK H. HICKS, ESQ., Bar # 004632
                                SANDRA KETNER, ESQ., Bar # 8527
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                        5
                                Attorneys for Defendant
                        6       WENDY'S OF LAS VEGAS, INC.

                        7

                        8                                          UNITED STATES DISTRICT COURT
                        9                                              DISTRICT OF NEVADA
                     10

                     11         LATOY JOHNSON,
                                                                                  Case No. 2:18-cv-02267-RFB-NJK
                     12                               Plaintiff,
                                                                                  NOTICE OF SETTLEMENT AND
                     13         vs.                                               STIPULATED REQUEST TO VACATE
                                                                                  EARLY NEUTRAL EVALUATION
                     14         WENDY'S OF LAS VEGAS, INC. a                      SESSION
                                Foreign Corporation and DOES 1 through
                     15         20, inclusive; ROE CORPORATIONS, 1
                                through 20, inclusive,
                     16
                                                      Defendants.
                     17

                     18
                                         Defendant WENDY'S OF LAS VEGAS, INC. and Plaintiff LATOY JOHNSON, by and
                     19
                                through their counsel of record, hereby notify this Court that the parties have agreed to a resolution
                     20
                                of this matter and are currently in the process of finalizing settlement documents. The parties
                     21
                                anticipate filing the Stipulation for Dismissal with Prejudice within thirty (30) days.
                     22
                                ///
                     23
                                ///
                     24
                                ///
                     25
                                ///
                     26
                                ///
                     27
                                ///
                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway   FIRMWIDE:162437394.1 029931.1016
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                   Case 2:18-cv-02267-RFB-NJK Document 13 Filed 02/13/19 Page 2 of 2



                        1               In light of such, the parties respectfully request that the Early Neutral Evaluation Session

                        2       scheduled for February 22, 2019, be vacated and that the parties be excused from submitting their

                        3       respective Early Neutral Evaluation Statements.

                        4       Dated: February 13, 2019                     Dated: February 13, 2019
                        5

                        6       /s/Patrick W. Kang                           /s/Sandra Ketner
                                PATRICK W. KANG                              PATRICK H. HICKS, ESQ.
                        7       KYLE R. TATUM                                SANDRA KETNER, ESQ.
                                KANG & ASSOCIATES                            LITTLER MENDELSON, P.C.
                        8
                                Attorneys for Plaintiff                      Attorneys for Defendant
                        9       LATOY JOHNSON                                WENDY’S OF LAS VEGAS, INC.
                     10
                                                                          ORDER
                     11
                                                                            IT IS SO ORDERED that the ENE scheduled for
                     12
                                                                            2/22/2019 is VACATED:
                     13
                                                                            UNITED STATES MAGISTRATE JUDGE
                     14
                                                                                   February 14, 2019
                                                                            DATED: ____________________________
                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27
                     28
LITTLE R MEND ELSO N, P .C .                                                      2.
        Attorneys At Law
  3960 H oward Hughes Parkway   FIRMWIDE:162437394.1 029931.1016
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
